Name: 86/331/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to potato marketing in the land of North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  plant product;  marketing
 Date Published: 1986-07-24

 Avis juridique important|31986D033186/331/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to potato marketing in the land of North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 201 , 24/07/1986 P. 0038*****COMMISSION DECISION of 23 June 1986 approving an addendum to the programme relating to potato marketing in the land of North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/331/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 25 October 1985 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 81/323/EEC (3) relating to the promotion of potato marketing in the land of North Rhine Westphalia and on 24 April 1986 submitted supplementary information; Whereas the purpose of this addendum is to permit the expansion and improvement of facilities for the treatment, reception, grading, storage and marketing of potatoes, so as to ensure satisfactory storage conditions for this fragile product and thereby help to improve the situation in the sector and upgrade the products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of potato marketing in the land of North Rhine Westphalia; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to potato marketing in the land of North Rhine Westphalia forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 25 October 1985 concerning which supplementary information was submitted on 24 April 1986 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 129, 15. 5. 1981, p. 65.